Citation Nr: 1507778	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1975 to October 1978. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which in pertinent part denied the benefit sought on appeal. 

In December 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  However, a large portion of the recording of the hearing was inaudible and only a few pages of transcript could be produced and associated with the claims folder.  The Veteran was contacted in March 2014 to determine whether he desired another hearing, but he failed to respond. Accordingly, the Board will proceed with the matter on appeal. 

In April 2014, the Board expanded the issue on appeal to entitlement to service connection for acquired psychiatric disorder, to include depression in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), and then remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development. 

This appeal was processed using Virtual VA/Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In April 2014, the Board instructed that attempts should be made to obtain any outstanding service treatment for mental health counseling sessions with a counselor that the Veteran might have received while he was stationed in Hohenfels, Germany.  Notably, in-service mental health treatment records are maintained by the military or civilian treating facility - they are not stored with the traditional service treatment records.  See M21-1MR, Part IV, subpart ii, 1.D.14.a.  A review of the record does not reflect that any attempt has been made to contact the Army Health Clinic in Hohenfels, Germany directly for mental health counseling notes.  

The Veteran was afforded with a VA psychiatric examination in October 2014. Based on a review of the claims folder and findings from clinical evaluation, the VA examiner ruled out a diagnosis of PTSD based on the DSM-IV criteria due to lack of sufficient stressor.  The VA examiner further concluded that the Veteran's diagnosed major depression disorder was less likely than not related to his period of service.  In support of this medical conclusion, the VA examiner noted that there was no evidence of a chronic mental health disorder shown in service.  Rather, the Veteran's in-service mental health symptoms were related to his perceived harassment, which ceased upon his discharged, and his current diagnosed disorder was related to his chronic cocaine and alcohol abuse as well as social stressors such as homeless and financial strain.  

The Veteran contends that his long history of cocaine and alcohol abuse, which started during his period of service and continued after his separation, was a coping mechanism for his depression symptoms.  See October 2014 statement in support of the case.  The Veteran believes that he has suffered from depression symptoms since his period of service.  The Board does not feel that the October 2014 VA examiner adequately addressed the Veteran's contention.  On remand, an addendum medical statement should be obtain that considers the whether the Veteran's long history of drug and alcohol abuse masked a chronic mental health disorder that had an onset during his period of service. 

The Veteran also asserts that his service-connected migraine headache disability has proximately caused or aggravated his mental health symptoms.  The VA treatment records also suggest that the Veteran's current mental health symptoms might be secondary to his service-connected migraine headaches.  See VA treatment record dated in September 2010 and September 2011.  The record does not contain a medical opinion that addresses whether the Veteran has a diagnosed mental health disorder that is proximately caused or aggravated by his service-connected migraine headaches.  The Board also instructs that the VA examiner provide a medical opinion on whether the Veteran's current psychiatric disorder is proximately caused or aggravated by his service-connected disability.

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006). 
The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Accordingly, the case is REMANDED for the following action:

1. Contact the Army Health Clinic in Hohenfels, Germany to request any outstanding service mental health treatment from the Veteran's periods of active duty service, and associate them with the claims.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.  Negative responses must be associated with the claims file.

2.  Arrange for the Veteran's claims folder to be reviewed by the VA examiner, who conducted the October 2014 VA examination, for an addendum medical statement that addresses whether the Veteran's diagnosed major depression disorder is related to his period of service or is secondary to his service-connected migraine headache disability.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report. 

If the October 2014 examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from another appropriate specialist.  If the requested addendum cannot be provided without re-examining the Veteran, then she should be schedule for another VA examination in connection with the claim.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

After reviewing of the claims file, and if necessary, the findings from another VA examination, the examiner should provide an opinion to the following: 

a)  Is it at least as likely as not (i.e., a 50% chance or better) that the Veteran's history of cocaine and alcohol abuse, which he reports started during his period of service and continued after his separation, demonstrated a coping mechanism for his depression and masked a chronic mental health disorder that had an onset during his period of service.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current major depression disorder is caused or aggravated by service-connected migraine headaches.

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's depression found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected migraine headaches.

A full rationale is requested for all opinions expressed by the examiner.

3. After completion of the above development, the appellant's claim should be re-adjudicated, to include consideration on a secondary basis.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




